ACCEPTED
                                                                             01-15-00060-CV
                                                                  FIRST COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                        6/10/2015 7:41:03 AM
                                                                       CHRISTOPHER PRINE
                         01-15-00496-CV                                               CLERK

                       No. 01-15-00060 - CV
                       xxxxxxxxxxxxxxxxxx

                   _________________________              FILED IN
                                                   1st COURT OF APPEALS
                  In The Court Of Appeals              HOUSTON, TEXAS
                                                   6/10/2015 7:41:03 AM
                 First District Houston Texas      CHRISTOPHER A. PRINE
                                                           Clerk
________________________________________________________________

                             Daryl Barnes
                                 and
                           Demeatrice Goff
                              Appellants,
                                  V
      Kevin Fulton And National Housing Development Corporation
                               Appellees
   _________________________________________________________
                 From The 129th Judicial District Court
                        Harris County, Texas
                        Case No.2012-34954



   SUPPLIMENTAL TO PETITION FOR WRIT OF MANDAMUS
               VERIFICATION OF PETITION
               FOR WRIT OF MANDAMUS –
NATIONAL HOUSING DEVELOPMENT CORP. V. DARYL BARNES et.al

Relator's have reviewed Their petition and do hereby swear and affirm that that
foregoing is true and correct to the best of their knowledge and has concluded
that every factual statement in their petition is supported by competent evidence in
the record. See Tex. R. App. P. 52.3(j). and acknowledge the same this 9th day of
June 2012.

_______________________________

Daryl Barnes                                                       /s/Daryl Barnes
Demeatrice Goff                                                /s/ Demeatrice Goff
7741 James Franklin
Houston, Tx 77088
Email: dbarnes.humble@gmail.com
Email: dgoff.humble@gmail.com
Phone (832)988-0403
                             APPENDIX INDEX
                   PETITION FOR WRIT OF MANDAMUS
                      Daryl Barnes and Demeatrice Goff

                                      INDEX
   1.    Petitioners Motion for Rehearing
   2.    Letter to Judge Gomez requesting that a ruling be made
   3.    Fraudulent letter requesting that a ruling be made

                                 THE RECORD
                    There is no needed reference to the record



Petitioners ask the honorable court to disregard the exhibits as written in their
statement of facts, while not unremarkable they are they are not germane to the
petitioners argument as far as Judge Michael Gomez’s failure to rule on petitioners
/relators Motion For Rehearing.




9th day of June, 2015.
Daryl Barnes                                                      /s/Daryl Barnes
Demeatrice Goff                                               /s/ Demeatrice Goff
7741 James Franklin
Houston, Tx 77088
Email: dbarnes.humble@gmail.com
Email: dgoff.humble@gmail.com
Phone (832)988-0403
                                                                                         9/17/2014 9:18:32 AM
                                                                    Chris Daniel - District Clerk Harris County
                                                                                        Envelope No. 2518026
                                                                                         By: WILLIE J FRAZIER




                             CASE NO. 201234954



        DEMEATRICE GOFF                       )    IN THE129th COUNTY
          Daryl Barnes                        )      JUDICIAL DISTRICT
              PLAINTIFFS,                     )           COURT
              V.                              )      COUNTY OF HARRIS
       NATIONAL HOUSING                       )       STATE OF TEXAS
         DEVELOPMENT                          )
     CORPORATION, COLONY,                     )
             LLC                              )
               DEFENDANTS




                  Request for Rehearing and Motion for
                               New Trial”
COMES NOW the complainant by the undersigned attorney and within the
reglementary period prescribed by the Rules of Court hereby files this motion for

Pursuant to RULE 505.3. of the Tex.R. Civ. P, Petitioners bring this their Motion
for Rehearing and Reconsideration from the judgment of rendered by the
honorable court granting summary judgment to the defendants

                                    Introduction

Petitioners are acutely of the aware of the practical realities of the discretionary
power of your honor and the practical realities of the judicial system itself. We
know very little about the other cases that compete for the courts time and
attention, and we know the honorable court works hard at the challenging task in
the administration of justice on a daily basis. Nevertheless, its hard to imagine a a
set of circunstancesunder which this case should not be allowed to proceed to trial
on the merits. As demonstrated below……… The motion for new trial was
premised on Rule of Civil Procedure Pursuant to RULE 505.3.

   [A]n order granting a new trial would not prevent the court from later rendering
summary judgment on the same grounds as those asserted before the new trial was
granted.” Zapata v. ACF Indus., Inc., 43 S.W.3d 584, 586 (Tex. App.—Houston [1st
Dist.] 2001, no pet.); see also Stanley v. CitiFinancial Mortg. Co., 121 S.W.3d 811,
816 (Tex. App.—Beaumont 2003, pet. denied) (rejecting argument that granting of
a new trial following summary judgment precludes subsequent summary
judgment).

                    NO JUDGMENT WITHOUT SERVICE

   1) Confusion abounds when the rules are not followed, in the instant cause of
      action the rules were not followed
   2) The law presumes that a trial court will hear a case only after giving proper
      notice to the parties. Ashworth, 274 S.W.3d at 329; Jones v. Tex. Dep't of
      Public Safety, 803 S.W.2d 760, 761 (Tex. App.- Houston [14th Dist.] 1991,
      nowrit). Also see Tex.R,Civ.P 124
   3) Specifically, to satisfy due- process requirements, a defendant in a post-
      answer default case must have been given notice that the case could be
      decided on the merits in the event the defendant failed to appear. See
      Masterson v. Cox, 886 S.W.2d 436, 439 (Tex. App.- Houston [1st Dist.]
      1994, no writ).
   4) "Rules relating to service of process are mandatory, and a failure to comply
      therewith, if a judgment be rendered against a party who was not served in
      accordance with those rules (and who did not waive service of citation or
      appear voluntarily) renders the judgment void."Strawder v. Thomas, 846
S.W.2d 51, 62 (Tex. App.-Corpus Christi 1992, no writ).
   5) Defendants Motion for No Evidence Summary Judgement was set for
      submission on June 30th 2014 at 8:00 a.m . Petitioner Barnes spoke with the
      clerk of the court and was told to disregard the Submission and Notice Of
      Hearing set for June 30th 2014.
   6) Defendants submitted documents with the title Notice Of Hearing, instead of
      Notice Of Submission although the plain language of the document clearly
      show it as a Notice Of Submission.
   7) Defendants 2nd Motion for No Evidence Summary Judgment was set for
      submission on July 7th ,2014 at 10:30 a.m as evidenced by defendants
      Notice Of Hearing ( exhibit A). Apparently this particular setting was
      actually treated as if it was a Notice Of Oral Hearing on the Defendants
      Motion for No Evidence Summary Judgment.
   8) The Honorable court contacted the petitioners on July 7th,2014 inquiring if I
      knew of the oral hearing , as petitioners were a no-show for the oral hearing.
      At that point confusion arose because of the hearing held on July 7th 2014
      ,petitioners would think that it would have to be dismissed as a matter of
      routine, if not at the very least re-set for lack of Service.
   9) The Order signed by the honorable court is the order that was disregarded
      by the petitioners on the direction of the clerk.

                                    Conclusion

The judgment should be set aside because the petitioners have shown

 (1) his failure to reply to the motion for summary judgment was not intentional or
the result of conscious indifference but was due to an accident or mistake; and
legal sleight of hand by the defendants

(2) The petitioners cause of action have merit

(3) a new trial would cause no delay or injury to the defendants outside of the fact
that they are defendants in a legal cause of action and would simply recreate the
same dynamics that existed before the order was signed

(4) the party exercised diligence in prosecuting their cause action

 (5)Petitioners were not properly served by the defendants

Neither were the documents……..

 The petitioners were not was not served in accordance rule TRCP 124 (and did
not waive service ) therefore the judgment should be rendered void." as per
Strawder v. Thomas, 846 S.W.2d 51, 62 (Tex. App.-Corpus Christi 1992, no writ).
                       CERTIFICATE OF SERVICE

I hereby certify that I have forwarded a true and correct copy of the foregoing
Request For Rehearing And Motion For New Trial to all Defendants in accordance
with the Texas Rules of Civil Procedure., on this 17th, day of September, 2014




Demeatrice Goff                                           /s/ DemeatriceGoff
Daryl Barnes                                                /s/Daryl Barnes
7741 James Framklin
Houston, TX 77338
(832) 988-0403
dbarnes.humble @gmail.com
                              CASE NO. 201234954



         DEMEATRICE GOFF                       )    IN THE129th COUNTY
           Daryl Barnes                        )      JUDICIAL DISTRICT
              PLAINTIFFS,                      )           COURT
              V.                               )      COUNTY OF HARRIS
       NATIONAL HOUSING                        )       STATE OF TEXAS
         DEVELOPMENT                           )
     CORPORATION, COLONY,                      )
             LLC                               )
                DEFENDANTS




                                      ORDER

The motion of Petitioner , Daryl Barnes et.al.,, REQUEST FOR REHEARING
AND MOTION FORNEW TRIAL for PETITIONER’S” came for hearing before
me on this ________ day of November , 2014

After full consideration of the evidence submitted by the parties, it appears and the
court finds that The Petitioners, are entitled to judgment as a matter of law.

The motion of Petitioner’s , Demeatrice Goff , REQUEST FOR REHEARING
AND MOTION FOR NEW TRIAL is GRANTED as follows.

   It Is Ordered that case No. 201234954 Daryl Barnes et.al., v. National Housing
   Development Corporation, LLC et.al., be reopened

   It Is Ordered that the judgment is rendered void.
It is further ordered that defendants . National Housing Development Corporation
LLC.et.al., reset their motion for no-evidence summary judgement for oral hearing
or in the alternative reset for submission per their convenience and the rules.

Any other remedy available to the petitioners




Dated: ______________

                                            _____________________________
                                               The Honorable Michael Gomez,
                                                   HARRIS COUNTY
                                               DISTRICT COURT JUDGE
.
VERIFICATION OF SUBMITTED DOCUMENTARY EVIDENCE


Relator's have reviewed this document (Petitioners Motion for Rehearing) and do
hereby swear and affirm that that foregoing is a true , correct and unaltered copy
of Petitioners Motion for Rehearing, and acknowledge the same this 9th day of
June 2015.


Daryl Barnes                                                     /s/Daryl Barnes
Demeatrice Goff                                              /s/ Demeatrice Goff
7741 James Franklin
Houston, Tx 77088
Email: dbarnes.humble@gmail.com
Email: dgoff.humble@gmail.com
Phone (832)988-0403
VERIFICATION OF SUBMITTED DOCUMENTARY EVIDENCE


Relator's have reviewed this document (Letter to Judge Gomez requesting that a
ruling be made) and do hereby swear and affirm that the foregoing is a true ,
correct and unaltered copy of the Letter to Judge Gomez requesting that a ruling
be made , as found in the court docket and acknowledge the same this 9th day of
June 2015.


Daryl Barnes                                                   /s/Daryl Barnes
Demeatrice Goff                                             /s/ Demeatrice Goff
7741 James Franklin
Houston, Tx 77088
Email: dbarnes.humble@gmail.com
Email: dgoff.humble@gmail.com
Phone (832)988-0403
                                                                      Daryl Barnes
                                                                    Demeatrice Goff


January 29th2015



ECF
Hon Michael Gomez
129th Judicial District Court
Harris, County TX, 201 Caroline 10th floor

                             Re: Daryl Barnes et.al.,
                                      V
          Kevin Fulton and National Housing Development Corporation
                         Civil Action No. 201234954
Dear Judge



We are counsels pro se in the afore mentioned cause of action styled and captioned
above, we filed a motion for rehearing on Sept 17th 2014 , to date that ruling has
not been forthcoming. For the purposes of appeal we respectfully ask that the
honorable judge rule on the petitioners motion for rehearing so that the appellate
brief is not legally deficient and that a complete record can be created for transfer
and filing in the Houston First Court Of Appeals.

                              Respectfully Submitted

Cc all attorneys of record




Daryl Barnes                                                     /s/ Daryl Barnes
dbarnes.humble
832-988-0403
     VERIFICATION OF SUBMITTED DOCUMENTARY EVIDENCE 4


Relator's have reviewed this document (Fraudulent letter requesting that a ruling
be made) and do hereby swear and affirm that the foregoing is a true , correct and
unaltered copy of the Letter to Judge Gomez requesting that a ruling be made , as
found in the court docket and acknowledge the same this 9th day of June 2015.


Daryl Barnes                                                     /s/Daryl Barnes
Demeatrice Goff                                              /s/ Demeatrice Goff
7741 James Franklin
Houston, Tx 77088
Email: dbarnes.humble@gmail.com
Email: dgoff.humble@gmail.com
Phone (832)988-0403
                                                                   30
                                                                   &KULV'DQLHO'LVWULFW&OHUN
                                                                   +DUULV&RXQW\
                                                                   (QYHORSH1R
                                                                   %\3$7721-21$7+$15




                                                                                        P
                                                                   )LOHG30




                                                                                 W
                                                                              QJ
                                                                      Daryl Barnes




                                                                            Y(
                                                                    Demeatrice Goff




                                                                          NH
                                                                  W
January 29th2015




                                                                XY
                                                              )N
                                                            JQ
ECF
Hon Michael Gomez




                                                          SN
129th Judicial District Court




                                                        )F
Harris, County TX, 201 Caroline 10th floor




                                                    NX
                             Re: Daryl Barnes et.al.,


                                                 W
                                      V
                                              (M
          Kevin Fulton and National Housing Development Corporation
                                           TK
                         Civil Action No. 201234954
Dear Judge
                                        HJ
                                    KN
                                   4K




We are counsels pro se in the afore mentioned cause of action styled and captioned
above, we filed a motion for rehearing on Sept 17th 2014 , to date that ruling has
                              U^




not been forthcoming. For the purposes of appeal we respectfully ask that the
                             (T




honorable judge rule on the petitioners motion for rehearing so that the appellate
                       FQ




brief is not legally deficient and that a complete record can be created for transfer
                   HN




and filing in the Houston First Court Of Appeals.
               KN




                              Respectfully Submitted
            TK




Cc all attorneys of record
         :S




Daryl Barnes                                                     /s/ Daryl Barnes
dbarnes.humble
832-988-0403